PER CURIAM.
Because there is a total, embarrassing lack of evidence to support a modification of the custody provisions of the final judgment under applicable principles of law, Perez v. Perez, 767 So.2d 513 (Fla. 3d DCA 2000); see Muniz v. Muniz, — So.2d -, 2001 WL 293088 (Fla. 3d DCA Case no. 3D00-312, opinion filed, March 28, 2001), the order under review, which purports to do so, is reversed and the cause remanded with directions forthwith to restore the minor child of the parties to the appellant mother, to reinstate the custody and support provisions of the final judgment and for other proceedings consistent herewith.
This decision shall take effect immediately without regard to the filing or disposition of any motion for rehearing.